—Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about May 29, 1998, which denied respondent’s motion to vacate his default in appearing at the fact-finding hearing, unanimously affirmed, without costs.
Respondent’s motion to vacate his default was properly denied in light of his failure to present either a reasonable excuse for his failure to attend the fact-finding hearing or a meritorious defense to the petition alleging permanent neglect (see, Matter of Derrick T., 261 AD2d 108; Matter of Tyrone W., 223 AD2d 367). Although respondent claimed he had a relative contact the caseworker to inform her that he was incarcerated, he failed to provide the court with the name of the relative or any proof that such contact was actually made. Similarly unsubstantiated and, indeed, contradicted by the testimony of the caseworker, was respondent’s assertion that he complied with the agency’s requirements, visited the children, and cooperated with the agency in an effort to plan for the return of the children to his care. Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.